COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-11-00154-CV
 IN THE INTEREST OF                               §
                                                                      Appeal from
 J.R., JR. and J.A.R., CHILDREN.                  §
                                                                   233rd District Court
                                                  §
                                                                of Tarrant County, Texas
                                                  §
                                                                 (TC # 233-472233-10)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion

for extension of time, we dismiss the appeal.

       Appellant failed to file her brief by the due date and the Clerk of the Court sent the parties

a notice that Appellant had not filed a brief or motion for extension of time. Further, the notice

advised the parties of the Court’s intent to dismiss for want of prosecution unless one of the parties

responded showing grounds to continue the appeal. No response has been received. This Court

possesses the authority to dismiss an appeal for want of prosecution when the appellant has failed

to file her brief in the time prescribed, and gives no reasonable explanation for such failure.

TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San

Antonio 1998, no pet.). Because Appellant failed to file her brief and has not responded to our

inquiry, we dismiss the appeal for want of prosecution pursuant to TEX .R.APP .P. 38.8(a)(1), 42.3(b),

and 42.3(c).
November 2, 2011
                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating